DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on May 18, 2021:
Claims 1, 3-11 and 13-19 are pending.  Claims 2 and 12 have been canceled as per Applicant’s request as the subject matter therein has since been incorporated into claims 1 and 11, respectively;
The specification objection has been overcome in light of the substitute specification;
The 112 rejections in item 5a and 5c of the previous Office Action are withdrawn.  The 112 rejection in item 5b set forth in the previous Office Action stands;
The 102 rejection is withdrawn in light of the amendment to claims 1 and 11;
The 103 rejection to the true density (prior claims 2 and 12, now incorporated into claims 1 and 11, respectively) stands;
The remaining prior art rejections of record to Kong stand as modified in light of the amendment to claims 1 and 11 as necessitated by the amendment and as discussed below. 
Specification
The substitute specification filed May 18, 2021 has been entered and reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 contain various trademark/trade name such as Super-P, Super-S, 350G, Ketjen black, KS-6, KS-15, SFG-6 and SFG-15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the various carbon materials of claims 6 and 16 recited by trade name and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034).
Kong discloses an electrode comprising graphite active material and graphene, wherein the graphene is mixed with a binder such as pvdf.  The mixture further includes an additive conductive agent such as VGCF, a carbon fiber (see Examples 3 and 4).  Due to inherent interaction between the various components and given that the graphene component is ultrasonically dispersed to a pvdf binder (Example 1), the graphene-binder composite will expectedly bond with the other components of the electrode mixture, including the VGCF conductive agent (Examples 3 and 4).  Therefore the graphene of Kong is loaded with a conductive agent by bonding the graphene with the conductive agent via the pvdf binder (as applied to claim 1).  
The conductive agent can be a variety of well-known carbon materials including carbon black, acetylene black, Ketjen black, carbon fiber, etc. and is carbon fiber by examples discussed above (as applied to claims 5 and 6).
The electrode above is then employed in a secondary battery (para. [0001], [0049],[0071] as applied to claim 11).
The conductive agent can be a variety of well-known carbon materials including carbon black, acetylene black, Ketjen black, carbon fiber, etc. and is carbon fiber by examples discussed above (as applied to claims 15 and 16).
Kong is silent regarding the true density of the graphene therein, much less the true density being in a range from 1.8 g/cm3 to 2.15 g/cm3 (claims 1 and 11).
Muramatsu teaches that it was known in the art to select graphene to have a true density ranging from about 1.85 g/cm3 to over 2.0 g/cm3 to provide for a graphene material with good electrical conductivity.  Therefore, the selection or optimization of the true density of graphene to be at least 1.85 g/cm3 would have been a recognized threshold for imparting good electrical conductivity to a graphene material.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the true density of the graphene material of Kong to be at least 1.85 g/cm3 as taught by Muramatsu since it would have provided a graphene material with excellent electrical conductivity.  
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above, and further in view of Jang et al. (U.S. Patent Application No. 2005/0271574) or Al-Hazmi et al. (U.S. Patent No. 9,764,955).
Kong teaches of the graphene having 1-5 layers (para. [0029]).
Kong does not teach of graphene having 10-20 layers (claims 3, 13) or 10-15 layers (claims 4, 14).
Jang recognized that graphene plates can be bonded together to form a multilayer graphene having preferably less than 20 layers (para. [0016]).  The graphene materials of Jang were shown to exhibit good electronic properties.  Al-Hazmi disclosed techniques for producing graphene having a desired number thickness and desired number of layers (abstract).  The process obtained graphene having 1-20 layers (col. 12, ll. 33-44) as having good electrical conductivity.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the graphene of Kong to have up to 20 layers of graphene as taught by Jang or Al-Hazmi since it would have obtained a graphene material having good electrical properties. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above, and further in view of Ma et al. (U.S. Patent Application No. 2014/0332731) or Jin (CN 106058154A).
Kong teaches that the binder can be a number of known binders, preferably pvdf (para. [0032] and examples).
Kong does not teach of the particular binders of claim 7.
Ma disclosed battery electrode compositions wherein the electrode includes various combinations of well-known binders including pvdf and polyurethane along with various well-known conductive additives such as graphene (para. [0074]).  Jin teaches that binders such as pvdf or ethylene-vinyl acetate copolymer can be suitable binders for electrode compositions including graphene modified mixtures (para. [0017]).  An array of various binders for electrode compositions including binders such as pvdf, polyurethane, ethylene-vinyl acetate copolymer, etc. were equivalent substitutes for providing sufficient binding/adhesion to components within an electrode mixture.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrode material of Kong by substituting pvdf binder for other conventionally-known, equivalent binder substitutes such as polyurethane as taught by Ma or ethylene-vinyl acetate copolymer as taught by Jin since it would have provided and equivalent means for binding electrode mixture components. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above.
Kong teaches that the amount of graphene is present in an amount from 0.1-30% based on the total weight of the binder (99.9 to 70% binder) of the graphene/binder component (para. [0031]).  Optimizing the ratio of graphene to binder would have been well within the skill of the ordinary worker in the art to achieve a good balance of adhesion and conductivity of the graphene/binder component.
Kong teaches by examples of the ratio of graphite to conductive agent to binder/graphene is 85:5:10 (examples).  The amount of conductive agent is present in an amount from 1-20% of the total electrode mixture (para. [0044]).  
As to the selection of a particular ratio or ratios of active material to conductive agent to binder/graphene, the optimization of these components would have been readily apparent to one of ordinary skill in the art to achieve excellent electrochemical performance (high active material content as disclosed by Kong), excellent electrical conductivity (via optimization of the conductive agent and graphene) and adhesion (via optimization of the binder component).  As such a high active material percentage to the remainder of the mixture components is reasonably taught by Kong (85% or more).  The additional optimization of the conductive agent, binder and graphene would have been within routine skill in the art at the time the claimed invention was made to optimize the adhesion, lubricity and electrical conductivity of the active material layer.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above, and further in view of Li et al. (U.S. Patent Application No. 2014/0023926) or Dudney et al. (U.S. Patent Application No. 2015/0099169).
Kong is silent regarding the median diameter of the graphene material.
Li disclosed graphene-based conductive additives for battery electrodes wherein the graphene material has an average size from a few microns to several tens of microns (para. [0045]).   Dudney similarly disclosed that multilayer graphene as an additive component for an electrode mixture can comprise platelets having a diameter between 5-20 microns (paras. [0011] and [0031]).
Selection of the size of the graphene particle would have been reasonably within the skill of the ordinary worker in the art to obtain an electrode mixture having good density, electrochemical activity and electron conductivity and the optimization of the size of the components within an electrode material mixture would have been obvious for at least such.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
112 Rejection
a.	As to the 112 rejection to claims 6 and 16, Applicant is of the position that amending claims 6 and 16 to include the trademark annotation to each trademark there in overcomes the rejection.  However, the recitation to trademarks or trade names in a claim in any form is indefinite for the reasons discussed above.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
As the claims still recite trademarks or trade names therein and the recitation of such is held to be indefinite as discussed above, claims 6 and 16 then remain rejected accordingly.  Applicant is advised to remove all trademarks or trade names from claims 6 and 16 to overcome this rejection.
103 Rejections
a.  As to the arguments to claims 1, 5, 6, 8, 11, 15, 16 and 18 and to the rejections of Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) Applicant alleges that Kong fails to disclose or teach a multilayer graphene dispersed in graphite.
The Examiner respectfully disagrees.
Kong discloses an electrode comprising graphite active material and graphene, wherein the graphene is mixed with a binder such as pvdf.  The mixture further includes an additive conductive agent such as VGCF, a carbon fiber (see Examples 3 and 4).  Due to inherent interaction between the various components and given that the graphene component is ultrasonically dispersed to a pvdf binder (Example 1), the graphene-binder composite will expectedly bond with the other components of the electrode mixture, including the VGCF conductive agent (Examples 3 and 4).  Therefore the graphene of Kong is loaded with a conductive agent by bonding the graphene with the conductive agent via the pvdf binder.
It is apparent that Kong discloses graphite active material which includes graphene and pvdf (binder).  Thus Kong appears to teach of graphite, graphene and a binder.
Further, it would be understood that graphene is understood in the art to be on the order of few layers of graphene therein and thus at least two layers would read on a multilayer graphene component which would be expected in Kong absent clear evidence to the contrary.  It would not be expected nor understood for the graphene of Kong to be only a single layer of graphene and Applicant provides no technical evidence or reasoning that the graphene of Kong is limited only one layer rather than more than one layer as would have been reasonably expected by one of ordinary skill in the art.  Kong itself recognized graphene to be one to five layers of graphite (para. [0029]) therefore reasonably guiding one of ordinary skill in the art to appreciate the graphene of Kong to be a multilayer graphene structure.  As the material of Kong is specifically to graphene as discussed above, the true density of graphene would be less than that of graphite (2.26 g/cm3).
Therefore, Kong is held to reasonably teach of graphene to be up to 5 layers and one of ordinary skill in the art would have readily appreciated the graphene of Kong to include multilayered graphene based on the teachings of Kong alone.  
In addition, Muramatsu taught that it was known in the art to select graphene to have a true density ranging from about 1.85 g/cm3 to over 2.0 g/cm3 to provide for a graphene material with good electrical conductivity.  As the material of Kong is specifically to graphene as discussed above, the true density of graphene would be less than that of graphite (2.26 g/cm3). The selection or optimization of the true density of graphene to be at least 1.85 g/cm3 would have been a recognized threshold for imparting good electrical conductivity to a graphene material and further provided a graphene structure that was multilayered.    Since Kong teaches of a graphene component to the active material, including multilayered graphene, with graphene having a true density less than that of graphite (less than 2.26 g/cm3), one of ordinary skill in the art would have understood graphene to exhibit true densities of less than 2.26 g/cm3.  As to the motivation for selecting the density therein to be 1.8 gm/cm3 or more, Muramatsu teaches that graphene with a high true density was known to exhibit excellent conductivity.  The combination of Kong in view of Muramatsu appears to still reasonably obviate the claimed true density  For, as stated above, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the true density of the graphene material of Kong to be at least 1.85 g/cm3 as taught by Muramatsu since it would have provided a graphene material with excellent electrical conductivity.  
Although Applicant further argues that Muramatsu does not teach of forming a multilayer graphene dispersed in graphite and thus would not make up the alleged deficiency of Kong, this argument is not persuasive.
Applicant’s argument is a piecemeal analysis of the Muramatsu reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument does not appear to take into account the combination of Kong in view of Muramatsu as set forth in the rejection.  Notably, Kong teaches of the core aspects of claims 1 and 11, a graphite active material in combination with graphene and a binder.  Kong further teaches that graphene was known to be one or multiple layers.  Thus Kong reasonably teaches to one of ordinary skill in the art to employ multilayer graphene in the electrodes therein.  Muramatsu provides a teaching therein that selection of the true density of a graphene component in an active material mix can provide a graphene material with excellent electrical conductivity.  While Muramatsu may form the material in a different manner, such aspects of this reference would not be germane to the modification of Kong in view of Muramatsu as the teaching relied upon in Muramatsu is not the processes therein but rather that selection of a true density for a graphene material in the range taught by Muramatsu would have provided excellent electrical conductivity (as discussed above)
Therefore, as stated above, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the true density of the graphene material of Kong to be at least 1.85 g/cm3 as taught by Muramatsu since it would have provided a graphene material with excellent electrical conductivity.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical.  
 For at least these reasons, the combination of Kong in view of Muramatsu provides a sufficient teaching therein for graphite active material in combination with graphene and a binder to have a multilayered graphene with a true density in the range from about 1.85 g/cm3 to over 2.0 g/cm3 to provide for a graphene material with good electrical conductivity.  As such, the combination is held to reasonably obviate the graphene component of the claims as discussed above and the rejection stands.
b.  As to the arguments to claims 3-4 and 13-14 and to the rejection of Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above, and further in view of Jang et al. (U.S. Patent Application No. 2005/0271574) or Al-Hazmi et al. (U.S. Patent No. 9,764,955), Applicant argues that Jang and Al-Hazmi fail to disclose or teach a multilayer graphene dispersed in graphite and does not make up the alleged deficiencies of Kong.
However, as discussed above the alleged deficiency to Kong and Muramatsu is not persuasive.  The argument that Jang and Al-Hazmi does not teach or disclose of multilayer graphene dispersed in graphite is a piecemeal analysis of these references as such features are addressed and taught by the combination of Kong and Muramatsu.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
c.  As to the arguments to claims 7 and 17 and to the rejection of Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above, and further in view of Ma et al. (U.S. Patent Application No. 2014/0332731) or Jin (CN 106058154), Applicant argues that Ma and Jin fail to disclose or teach a multilayer graphene dispersed in graphite and does not make up the alleged deficiencies of Kong.
However, as discussed above the alleged deficiency to Kong and Muramatsu is not persuasive.  The argument that Ma and Jin does not teach or disclose of multilayer graphene dispersed in graphite is a piecemeal analysis of these references as such features are addressed and taught by the combination of Kong and Muramatsu.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
d.  As to the arguments to claims 9 and 19 and to the rejection of Kong et al. (KR 20130037964A) in view of Muramatsu (U.S. Patent Application No. 2013/0065034) as applied to claims 1 and 11, respectively, above, and further in view of Li et al. (U.S. Patent Application No. 2014/0023926) or Dudney et al. (U.S. Patent Application No. 2015/0099169), Applicant argues that Li and Dudney fail to disclose or teach a multilayer graphene dispersed in graphite and does not make up the alleged deficiencies of Kong.
However, as discussed above the alleged deficiency to Kong and Muramatsu is not persuasive.  The argument that Li and Dudney does not teach or disclose of multilayer graphene dispersed in graphite is a piecemeal analysis of these references as such features are addressed and taught by the combination of Kong and Muramatsu.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the preparation method the modified graphite negative electrode material therein comprising the steps of  adding a multilayer graphene, a conductive agent and a binder to a reactor of a mechanical fusion machine under a protective gas atmosphere, setting a rotation speed and raising the temperature so that the multilayer graphene are loaded with the conductive agent by the bonding of the binder; adding the multilayer graphene loaded with the conductive agent and the graphite to a mixer for mixing, screening and demagnetizing after mixing, to obtain the modified graphite negative electrode material.
While the product is not novel for those reasons discussed above, the cited prior art of record does not reasonably teach, suggest or render obvious the claimed preparation method of claim 10 for preparing the claimed electrode active material by first loading the multilayer graphene with the conductive agent by the bonding of the binder and then adding the loaded graphene from the first adding step of claim 1 along with the graphite to a mixer for mixing, screening and demagnetizing after mixing, to obtain the modified graphite negative electrode material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725